DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status in the amendment received on 7/1/2022:
Claims 15 and 18 have been amended.
Claims 1-29 are pending.
Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous 112(b) rejections have been withdrawn.


Response to Arguments
Applicant's arguments filed in the amendment received on 7/1/2022 have been fully considered but they are not persuasive.
The applicant argues that Zhang does not teach or suggest “identifying a data message flow with degraded performance” and “identify a particular segment of the path as a most likely contributor to the degraded performance of the particular flow”.  However, the examiner respectfully traverses.
Zhang teaches, at least in paragraph [0034], “a flow can have average low bandwidth consumption but with high burstiness, causing transient congestion on the link”, which teaches a data message follow with degraded performance, i.e. congestion, has been identified in a data flow based on received flow statistics.
Zhang further teaches , in paragraph [0039], “the controller 110 chooses a most congested link as the bottleneck link of the network based on the packet loss rate that is derived from the flow statistics and estimated for each entity on each link of the network”, which teaches identifying a particular segment of the path as most likely contributor to the degraded performance of the particular flow. Therefore, the prior art rejections are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-22, 25 and 29  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Pub. No.: US 20130258847 A1).
	As to claim 1, Zhang teaches a method for managing a network, the method comprising: based on a first set of flow statistics received from a plurality of network elements in the network, identifying a data message flow with degraded performance, the data message flow following a path between a first endpoint and a second endpoint through a set of the network elements in the network, the path comprising a plurality of segments (paragraph [0034], “…For example, a flow can have average low bandwidth consumption but with high burstiness, causing transient congestion on the link…” and paragraph [0052]);
using a second set of flow statistics received from the set of network elements to identify a particular segment of the path as a most likely contributor to the degraded performance of the particular flow (paragraph [0039], “…chooses a most congested link as the bottleneck link of the network based on the packet loss rate that is derived from the flow statistics and estimated for each entity on each link of the network…”); and
initiating a corrective action to resolve the degraded performance for the data message flow based on the identification of the particular segment (paragraph [0042], “…The throttling probability Pi is calculated by the controller 110 based on the capacity of the bottleneck link…”).

As to claim 2, Zhang teaches wherein each respective segment of the path comprises a portion of the network between a respective pair of subsequent network elements along the path (paragraph [0021]).

As to claim 3, Zhang teaches wherein a number of segments in the path is one greater than a number of network elements along the path (paragraph [0021]).

As to claim 4, Zhang teaches wherein the network is a software-defined wide area network (SD-WAN) and the network elements implement the SD-WAN (paragraph [0021], the network architecture teaches a SD-WAN).

As to claim 5, Zhang teaches wherein the network elements include at least one of edges located at branch offices, hubs located at enterprise datacenters, and gateways located in public clouds (paragraph [0060], i.e. edges).
	As to claim 6, Zhang teaches wherein the network elements are managed by a set of SD-WAN controllers (paragraph [0021]).

	As to claim 7, Zhang teaches wherein the set of network elements is a subset of the plurality of network elements, the set of network elements comprising only network elements along the path between the first and second endpoints (fig. 1, elements in path 140).

	As to claim 8, Zhang teaches receiving, from each respective network element of the plurality of network elements, flow statistics for each data message flow of a respective set of data message flows processed by the respective network element (paragraph [0034]).

	As to claim 9, Zhang teaches analyzing flow statistics for a plurality of different data message flows to identify data message flows with degraded performance (paragraphs [0034] and [0052]).

	As to claim 10, Zhang teaches comprising correlating flow statistics from a first network element with flow statistics from a second element based on flow identification information (paragraph [0031], “…a flow identified by the 5-tuples in the packet header…”).

As to claim 11, Zhang teaches wherein the flow identification information comprises a 5-tuple, the 5-tuple comprising source and destination network addresses, source and destination transport layer ports, and a transport layer protocol (paragraph [0031], “…the 5-tuples in the packet header…”).

As to claim 12, Zhang teaches wherein identifying the data message flow comprises analyzing sets of flow statistics received for a plurality of data message flows to identify data message flows with degraded performance (paragraphs [0034] and [0052]).

As to claim 15, Zhang teaches a non-transitory machine-readable medium storing a program which when executed by at least one processing unit manages a network, the program comprising sets of instructions (paragraph [0059]) for:
based on a first set of flow statistics received from a plurality of network elements in the network, identifying a set of metrics associated with  a data message flow, the set of metrics specifying that the data message flow has a  degraded performance (paragraph [0034], “…bandwidth consumption Bi (also referred to as the bandwidth) and the total packet loss rate…”), the data message flow following a path between a first endpoint and a second endpoint through a set of the network elements in the network, the path comprising a plurality of segments (paragraph [0034], “…For example, a flow can have average low bandwidth consumption but with high burstiness, causing transient congestion on the link…” and paragraph [0052]);
using a second set of flow statistics received from the set of network elements to identify a particular segment of the path as a most likely contributor to the degraded performance of the particular flow (paragraph [0039], “…chooses a most congested link as the bottleneck link of the network based on the packet loss rate that is derived from the flow statistics and estimated for each entity on each link of the network…”); and
initiating a corrective action to resolve the degraded performance for the data message flow based on the identification of the particular segment (paragraph [0042], “…The throttling probability Pi is calculated by the controller 110 based on the capacity of the bottleneck link…”).

As to claim 16, Zhang teaches wherein the data message flow is a bidirectional flow (paragraph [0031]).

As to claim 17, Zhang teaches wherein the first set of flow statistics received from a particular network element comprises at least one of round trip time between the particular network element and the first endpoint, round trip time between the particular network element and the second endpoint, a number of data messages belonging to the data message flow received by the particular network element that were sent from the first endpoint, a number of data messages belonging to the data message flow received by the particular network element that were sent from the second endpoint, a number of retransmitted data messages belonging to the data message flow received by the particular element that were sent from the first endpoint, and a number of retransmitted data messages belonging to the data message flow received by the particular element that were sent from the second endpoint (paragraph [0046], i.e. number of messages received).

As to claim 18, Zhang teaches wherein the data message flow is a unidirectional flow (paragraph [0026]).

As to claim 19, Zhang teaches wherein the first set of flow statistics received from a particular network element comprises at least one of jitter for the data message flow, latency for the data message flow, and packet loss for the data message flow (paragraph [0026], i.e. packet loss).

As to claim 20, Zhang teaches wherein the set of instructions for using the second set of flow statistics to identify the particular segment comprises a set of instructions for computing metrics for each respective segment based at least on statistics received from one or more respective network elements that are segment endpoints for the respective segment (paragraph [0039], “…chooses a most congested link as the bottleneck link of the network based on the packet loss rate that is derived from the flow statistics and estimated for each entity on each link of the network…”).
As to claim 21, Zhang teaches wherein the computed metrics comprise differences in round trip time between (i) a first network element and the first endpoint and (ii) a second network element and the first endpoint (paragraph [0003]).

As to claim 22, Zhang teaches wherein computing metrics for each respective segment enables isolation of the particular segment with degraded performance (paragraph [0039], “…chooses a most congested link as the bottleneck link of the network based on the packet loss rate that is derived from the flow statistics and estimated for each entity on each link of the network…”).

As to claim 25, Zhang teaches wherein the set of instructions for initiating corrective action comprises a set of instructions for automatically modifying the path through the network for the data message flow (paragraph [0053]).

As to claim 29, Zhang teaches wherein the set of instructions for initiating corrective action comprises a set of instructions for automatically increasing an allowed bandwidth for the data message flow (paragraph [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 20130258847 A1) in view of Kulshreshtha et al. (Pub. No.: US 20180287907 A1).
As to claim 13, Zhang does not explicitly teach identifying data flow with degraded performance based on a threshold value.
However, in the same field of endeavor (computer networks) Kulshreshtha teaches identifying the data message flow with degraded performance comprises determining that a particular metric passes a threshold value (paragraph [0047]).
Based on Zhang in view of Kulshreshtha, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate identifying data flow with degraded performance based on a threshold value (taught by Kulshreshtha) with identifying degraded performance flows (taught by Zhang) in order to assist in accurately identifying anomalous flows as motivated by Kulshreshtha (paragraph [0047]).

As to claim 14, Zhang does not explicitly teach identifying data flow with degraded performance based on baseline identified by analyzing prior flow.
However, in the same field of endeavor (computer networks) Kulshreshtha teaches identifying the data message flow with degraded performance comprises:
over a first period of time, analyzing a third set of flow statistics for the data message flow to identify a baseline for a particular metric for the data message flow (paragraph [0047]); and
determining from the first set of flow statistics that the particular metric for the data message flow has deviated from the identified baseline by at least a threshold amount (paragraph [0047]).
Based on Zhang in view of Kulshreshtha, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate identifying data flow with degraded performance based on baseline identified by analyzing prior flow (taught by Kulshreshtha) with identifying degraded performance flows (taught by Zhang) in order to assist in accurately identifying anomalous flows as motivated by Kulshreshtha (paragraph [0047]).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 20130258847 A1) in view of Vrbaski et al. (Pub. No.: US 20120317270 A1).
As to claim 23, Zhang does not explicitly teach providing a notification to an administrator.
However, in the same field of endeavor (computer networks) Vrbaski teaches initiating corrective action comprises a set of instructions for providing a notification to an administrator regarding the particular segment (paragraph [0032]).
Based on Zhang in view of Vrbaski, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate providing a notification to an administrator (taught by Vrbaski) with identifying degraded performance flows (taught by Zhang) in order to make network administrators aware of potential problems in the network.

As to claim 24, Vrbaski  further teaches wherein the notification specifies an application to which the data message flow relates and a name for the particular segment (paragraph [0032]). The limitations of claim 24 are rejected in view of the analysis of claim 23 above, and the rationale to combine, as discussed in claim 23, applies here as well.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 20130258847 A1) in view of Tillotson et al. (Pub. No.: US 20200162407 A1).
As to claim 26, Zhang does not explicitly teach replacing an endpoint.
However, in the same field of endeavor (computer networks) Tillotson teaches set of instructions for automatically modifying the path comprises a set of instructions for choosing a third, different endpoint to replace the second endpoint, wherein the third endpoint performs a same function at a different location as the replaced second endpoint (paragraph [0020]).
Based on Zhang in view of Tillotson, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate replacing an endpoint (taught by Vrbaski) with identifying degraded performance flows (taught by Zhang) in order to eliminate network elements that shows anomalous behavior.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 20130258847 A1) in view of Shen et al. (Pub. No.: US 20200186471 A1).
As to claim 27, Zhang does not explicitly teach modifying priority.
However, in the same field of endeavor (computer networks) Shen teaches set of instructions for automatically modifying the path comprises a set of instructions for modifying a priority of the data messages of the data message flow (paragraph [0102]).
Based on Zhang in view of Shen, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate modifying priority (taught by Shen) with identifying degraded performance flows (taught by Zhang) in order to reduce the network flow on the identified degraded flow.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 20130258847 A1) in view of Banikazemi et al. (Pub. No.: US 20170149637 A1).
As to claim 28, Zhang does not explicitly teach directing the flow to a new path.
However, in the same field of endeavor (computer networks) Banikazemi teaches set of instructions for automatically modifying the path comprises a set of instructions for directing the data message flow along a new path that comprises at least one network element that was not in the path with degraded performance (paragraph [0074]).
Based on Zhang in view of Banikazemi, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate directing the flow to a new path (taught by Banikazemi) with identifying degraded performance flows (taught by Zhang) in order to avoid degraded performance paths.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/26/2022